
	
		II
		110th CONGRESS
		1st Session
		S. 1310
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Schumer (for
			 himself, Mr. Lott, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an extension of increased payments for ground ambulance services
		  under the Medicare program. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Ambulance Payment
			 Extension Act.
		2.Extension of
			 increased Medicare payments for ground ambulance servicesSection 1834(l)(13) of the Social Security
			 Act (42 U.S.C. 1395m(l)(13)) is amended—
			(1)in subparagraph
			 (A), in the heading, by striking In general and inserting
			 For the second half of
			 2004 and for 2005 and 2006;
			(2)by redesignating
			 subparagraph (B) as subparagraph (C);
			(3)by inserting the
			 following after subparagraph (A):
				
					(B)For 2008 and
				2009After computing the rates with respect to ground ambulance
				services under the other applicable provisions of this subsection, in the case
				of such services furnished on or after January 1, 2008, and before January 1,
				2010, the fee schedule established under this section shall provide that the
				rate for the service otherwise established, after application of any increase
				under paragraphs (11) and (12), shall be increased by 5
				percent.
					;
				and
			(4)in subparagraph
			 (C), as redesignated by paragraph (2)—
				(A)in the heading,
			 by striking Application
			 of increased payments after 2006 and inserting
			 No effect on subsequent
			 periods; and
				(B)by adding at the
			 end the following new sentence: The increased payments under
			 subparagraph (B) shall not be taken into account in calculating payments for
			 services furnished after the period specified in such
			 subparagraph..
				
